Citation Nr: 0315207	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  00-00 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of an 
electromyograph (EMG) and nerve conduction velocity (NCV) 
studies performed at a VA medical facility in September 1996.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from March 1966 to March 1968 
and from August 1974 to March 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
from an April 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  Jurisdiction of the case was subsequently 
transferred to the VARO in Huntington, West Virginia, and 
that office forwarded the appeal to the Board.  

In April 1999, the veteran withdrew his appeal for service 
connection for a back disorder.  In May 2003, he also 
withdrew his request for a travel Board hearing before a 
Veterans Law Judge (VLJ).  38 C.F.R. § 20.704(e) (2002).


FINDINGS OF FACT

1.  The veteran underwent an EMG and NCV studies in September 
1996 at a VA medical facility.  

2.  There is no objective medical evidence of record, 
however, indicating that EMG and those NCV studies were done 
improperly or caused the symptoms or conditions now claimed.  
There also is no probative evidence of fault or negligence on 
the part of the VA caretakers in providing that treatment.  


CONCLUSION OF LAW

The veteran does not have additional disability that is 
proximately due to or the result of the EMG and NCV studies 
performed at the VA medical facility in September 1996.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Subsequent to the April 1998 rating decision appealed, the 
VCAA, Pub. L. No. 
106-475, 114 Stat 2096 (2000), was signed into law and 
codified, as amended, at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002).  The implementing regulations are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.126 (2002).  
Since this liberalizing change in law occurred during the 
pendency of this appeal, the veteran is entitled to have this 
new law considered when deciding his case.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 31213 (1991).  Here, though, the 
VCAA obligations have been satisfied.

The RO apprised the veteran of the VCAA in a March 2001 
letter; albeit, that was in conjunction with other claims not 
before the Board.  Still, he was informed of the implementing 
VA regulations in the February 2003 supplemental statement of 
the case.  He also was notified of his personal 
responsibilities, including obtaining and submitting evidence 
to support his claim, and what VA would do to assist him.  
See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The RO obtained the veteran's voluminous VA treatment records 
which he cited as relevant to his claim and obtained a VA 
medical nexus opinion, as well, in September 1999.  
38 U.S.C.A. § 5103A(d).  That, incidentally, was in addition 
to his private clinical records-which also were obtained.  

The veteran also presented testimony in support of his claim 
during an April 1999 hearing at the RO before a local hearing 
officer.  And although also given an opportunity to testify 
at another hearing before a Veterans Law Judge of the Board, 
he cancelled it.  Therefore, VA has made reasonable efforts 
to obtain all of the evidence that is relevant to his current 
appeal, and he is not prejudiced by the Board deciding his 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Governing Statute and Regulations

According to 38 U.S.C.A. § 1151 (West 2002), when a veteran 
suffers injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of his own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability, then compensation shall be awarded in 
the same manner as if the additional disability was service 
connected, i.e., in the same manner as if the additional 
disability was due to an injury or disease that he had 
incurred during his active military service.  

Also bear in mind, though, that the veteran filed his claim 
for section 1151 compensation in November 1997.  Therefore, 
he must show fault or negligence on the part of VA in 
providing the medical treatment in question to prevail in 
this appeal.  See 38 U.S.C.A. § 1151 (West 2002) (a showing 
of fault or negligence is necessary for recovery of claims 
filed on or after October 1, 1997).  Only if he had filed his 
claim prior to that date would this not be necessary.  
See Brown v. Gardner, 115 S. Ct. 552 (1994), aff'g 5 F.3d 
1456 (Fed. Cir. 1993), aff'g Gardner v. Derwinski, 1 Vet. 
App. 584, 586-88 (1991); see also VAOPGCPREC 40-97 (Dec. 31, 
1997).

The regulations implementing 38 U.S.C.A. § 1151 are 38 C.F.R. 
§§ 3.358, 3.800.  They provide, in pertinent part, that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  38 
C.F.R. § 3.358(a).  With regard to medical or surgical 
treatment, the veteran's physical condition prior to the 
disease or injury is the condition which the medical or 
surgical treatment was intended to alleviate.  38 C.F.R. 
§ 3.358(b)(1).  Compensation is not payable if the additional 
disability is a result of the natural progress of the injury 
or disease for which the veteran was hospitalized.  38 C.F.R. 
§ 3.358(b)(2).  Moreover, the additional disability must 
actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  Additionally, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

Factual Background

The veteran testified before the RO in April 1999 that he 
underwent VA EMG and NCV studies in September 1996 which were 
improperly performed and which resulted in a back disorder, 
pain in his buttocks, pain in his head, Bell's palsy, 
bilateral carpal tunnel syndrome (CTS), and a seizure 
disorder.  

An October 1999 letter from a VA Medical Center Director 
reflects that a September 1999 report was prepared in this 
case by an Associate Professor, Division of Neurology, 
Department of Medicine, Duke University Medical Center, who 
was also a staff physician at the Durham VA Medical Center.  
In the September 1999 report by that physician it was 
reported that the medical records of the veteran were 
examined with regard to the current claim as to medical 
problems secondary to "EMG/NCV" [electromyograph and nerve 
conduction velocity] study done on September 26, 1999.  It 
was noted that that veteran's previous medical problems, as 
noted in his medical records, included "diabetes (1981), 
ASCVD [arteriosclerotic cardiovascular disease] (1991), lower 
abdominal pain (1991), atypical chest pain (1991), and left 
sciatica (1994).  More recent diagnoses added in May 1999 
include diabetic neuropathy, HBP [high blood pressure], 
depression, and carpal tunnel syndrome."  

The September 1999 report further reflects that the September 
1996 study noted a "pre-existent history of neck and 
shoulder pain, hot burning sensation in feet, and hand 
numbness at night.  The study was abnormal, confirming 
bilateral carpal tunnel syndrome and demonstrating early 
signs and suggestion of demyelinating motor neuropathy.  No 
adverse event during the study is noted in the records."  
It was also reported that the "veteran's belief and 
complaint that persistent diffuse pain in upper body (back, 
buttocks, and head), Bell's Palsy, bilateral carpal tunnel 
syndrome and light seizures are related and caused by 
insertion of EMG needle in the cervical region is not 
supported by my review."  

The report further states that the:

probable cause of the above complaints are the 
pre-existing listed diagnoses on his Problem List 
[] and listed in the Intake History date 9/26/99.  
They are not conceivably related to the EMG/NCV 
procedure.  The only remote possibility is that 
the positioning and time spent on the examination 
table contributed to acute neuropathic and/or 
musculoskeletal pain.  This would be an 
unavoidable and rare occurrence in such a 
procedure secondary to positioning.  However, no 
such problems or adverse events are noted in 
records [sic].  Normally, such symptoms would 
manifest during the procedure and result in rest 
for the patient, amendation of the attempted 
procedure or termination of the procedure if 
necessary.  The likely cause of the veteran's 
symptoms is underlying medical conditions, 
particularly diabetes, present prior to the 
procedure.  Progressive neuropathic pain and nerve 
entrapments are common in diabetes and could cause 
some or all of the above.

An official VA examination in July 2001 notes that the 
veteran was first diagnosed with diabetes in 1969 and had 
been on medication since that time.  He reported having 
neuropathies which were thought to be secondary to his 
diabetes.  He was currently taking Dilantin for peripheral 
neuropathy and numbness.  He reported having had Bell's palsy 
after a VA medical procedure in "1986."  However, 
the condition had resolved after a few months and he had not 
had any recurrence or problems.  He also reported taking 
Dilantin for back pain, but he did not relate any history of 
seizures.  After an examination the diagnosis was that his 
back disorder, with pain in his buttocks, was due to lumbar 
spine spondylosis, without degenerative disc disease, and 
arthropathy at L5-S1.  Also diagnosed were diabetes with 
peripheral neuropathy and a history of acute and subacute 
peripheral neuropathies and a history of bilateral carpal 
tunnel syndrome.  However, there was no diagnosis of Bell's 
palsy because there was no such pathology currently nor was 
there a diagnosis of a seizure disorder, also because there 
were no pathological findings on examination.  

Legal Analysis

Following the April 1998 rating decision which was appealed, 
in May 2001 service connection was granted for post-traumatic 
stress disorder (PTSD).  Private clinical records indicate 
the veteran has received extensive treatment for his PTSD.  
And a February 2000 private clinical record shows that he 
believed the 1996 VA EMG/NCV was a traumatic event for him 
and that he decompensated when speaking of it.  Additonally, 
a February 2002 rating decision granted service connection 
for diabetes mellitus, ischemic heart disease, and peripheral 
neuropathy of both upper and lower extremities, as well as 
cataracts.  So the veteran is now service connected for most 
of the very neuropathic symptoms of which he has complained 
over the years and which predate the September 1996 VA EMG 
and NCV studies.  

The veteran is a lay person and his belief and opinion as to 
the cause and etiology of his symptoms, as well as to the 
manner in which the September 1996 VA EMG/NCV was conducted 
is not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The only competent medical evidence 
on file with respect to the matter in question is the 
September 1999 medical opinion.  And it not only does not 
support the veteran's claim-but, in fact, directly refutes 
it.  The reviewing VA physician definitively concluded that 
the 1996 VA procedures did not in any way cause additional 
disability-attributing the majority of the veteran's 
symptoms, instead, to his now service-connected diabetes and 
peripheral neuropathy.  Likewise, the official examination in 
July 2001 specifically found that he does not have Bell's 
palsy or a seizure disorder.  So he either already has been 
granted service connection for some of the conditions alleged 
or does not have the others, much less additional disability 
from them as a result of the VA procedures in question.  
Section 1151 compensation is expressly excluded in either 
instance.

In determining whether the claim should be granted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or in 
relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if, as here, the preponderance 
of the evidence is against his claim, then it must be denied.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

The claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151, for residuals of an EMG and 
NCV studies performed at a VA medical facility in September 
1996, is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

